     Case: 1:20-cv-02700 Document #: 24 Filed: 08/07/20 Page 1 of 1 PageID #:292

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Alexsia Bradley
                                   Plaintiff,
v.                                                      Case No.: 1:20−cv−02700
                                                        Honorable Sara L. Ellis
Gerresheimer Glass, Inc.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 7, 2020:


        MINUTE entry before the Honorable Sara L. Ellis: Pursuant to stipulated
dismissal with prejudice [23], this case is dismissed with prejudice and with each party to
bear its own costs and attorneys' fees. Civil case terminated. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
